338 F.2d 1014
Veron ATCHLEY, Petitioner and Appellant,v.Fred R. DICKSON, Warden, Respondent and Appellee.
No. 19201.
United States Court of Appeals Ninth Circuit.
Nov. 18, 1964.

Edward Napier Thomson, San Francisco, Cal., for appellant.
Stanley Mosk, Atty. Gen., of California, Albert W. Harris, Jr., Deputy Atty. Gen., of California, San Francisco, Cal., for appellee.
Before HAMLIN, MERRILL and BASTIAN, Circuit Judges.
PER CURIAM:


1
This cause came on to be heard on the record on appeal from an order of the United States District Court for the Northern District of California dismissing without hearing appellant's petition for a writ of habeas corpus, and was argued by counsel.  The record shows that at all times during appellant's state trial and appeal he was represented by counsel, and that he participated as a witness in the trial.  On appeal the State Supreme Court affirmed his conviction, People v. Atchley, 53 Cal. 2d 160, 346 P.2d 764 (1959), and thereafter certiorari was granted by the United States Supreme Court.  After briefs were filed therein and oral argument was heard, the United States Supreme Court entered the following order:


2
'After hearing oral argument and fully examining the record, we conclude that the totality of circumstances as the record makes them manifest did not warrant bringing the case here.  Accordingly, the writ is dismissed.'  Atchley v. California, 366 U.S. 207, 81 S. Ct. 1051, 6 L. Ed. 2d 233 (1961).


3
We find no lack of due process.


4
Judgment affirmed.